DETAILED ACTION

 	The amendment filed March 9, 2021 and the remarks presented therewith have been carefully considered.  However, they are not deemed to be fully persuasive.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	The phrase “a plurality of portions arranged angles relative to each other”, as now recited in claim 13, does not make grammatical sense thereby rendering the claim confusing.

Claim Rejections - 35 USC § 103
3. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


4. 	Claims 17, 18, and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over German patent DE 101 07 402 in view of Hayashi et al. (8,657,962).
 	German patent DE 101 07 402 shows an embodiment of a gripping device in Figure 2 comprising a substrate (12) and a manipulation arm made of up of a gripping element (25), a driving arm including a beam element (13) and piezoelectric region (11), an articulated parallel arm assembly (1), and an articulation structure (21) connecting the driving arm and the articulated arm assembly.  The abstract of the German (‘402) patent does not specifically disclose the body of its gripping device as being formed of a monolithic structure as now called for in claim 17.
	The patent to Hayashi et al. shows a gripping device substantially similar to the German (‘402) gripping device.  The Hayashi et al. patent shows its arms (10,20) as a single layer (see Fig. 3) and discloses that the arms can be integrally formed with support (25) thereby inherently forming a monolithic body (see col. 5, lines 16-18 of the Hayashi et al. specification).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the entire body of the German (‘402) gripper as an integral monolithic structure, as taught by Hayashi et al., in order to simplify the manufacturing thereof.  
	Regarding claims 18 and 20, the parallel articulated arms (1) extend transverse to at least the horizontally oriented leg of the L-shaped driving arm (13).
	In regard to claim 21, a second manipulation arm (2,14) with a second gripping element (26) is shown in Figure 2 of the German (‘402) patent.
Response to Arguments
 	Monolithically manufacturing the resulting device, as suggested above, would not change the operating mechanics or function of the German (‘402) gripping device and would (See MPEP 214404 (B)  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.").

Allowable Subject Matter
5. 	Claims 1-12, 14-16, and 19 are allowed.
6. 	Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
7. 	Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
8. 	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The patent to Sun et al. (8,317,245) shows a MEMS-based microgripper fabricated through method that enables monolithic integration of the actuators and force sensors.
	
9. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



10. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926.  The examiner can normally be reached on Monday-Friday 7:30-4:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
	/DEAN J KRAMER/                                                                                                                   Primary Examiner, Art Unit 3652                                                                                     

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
3/18/2021